DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on January 27, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed July 27, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claim 7 has been canceled. Claims 11-20 have been newly added. Claims 1-4 and 9-20 are pending and are the subject of the present Official action.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

Claims 1-2, 9, 11, 13-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miner et al. "c-myc inhibition of MyoD and myogenin-initiated myogenic differentiation." Molecular and Cellular Biology 11.5 (1991): 2842-2851 (hereinafter Miner, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed on July 27, 2020 with respect to claims 1-2, 9 and newly applied to claims 11, 13-14, 17, 19 which were added on January 27, 2021. A reply to applicant’s arguments is found below.
Claim 1 describes a method for inducing a skeletal muscle cell, comprising a step of introducing MyoD family gene or an expression product thereof and Myc family gene or an expression product thereof into a somatic cell of a mammal. Claim 2 describes the method according to claim 1, wherein the somatic cell is a fibroblast. Claim 9 describes the method according to claim 1, wherein the step of introducing MyoD family gene or an expression product thereof and Myc family gene or an expression product thereof into a somatic cell of a mammal is performed by contacting the somatic cell with a vector incorporating MyoD family gene or an expression product thereof and Myc family gene or an expression product thereof. Claim 11 describes the method according to claim 1, wherein the MyoD family gene is MyoD1. Claim 13 describes the method according to claim 1, which is used to increase the efficiency in the generation of skeletal muscle cells compared to the case wherein MyoD family gene or an expression product thereof is introduced alone. Claim 14 describes the method according to claim 13, wherein the somatic cell is a fibroblast. Claim 17 describes the method according to claim 13, wherein the step of introducing MyoD family gene or an expression product thereof and Myc family gene or an expression 
Miner describes the differentiation of NIH 3T3 cells into skeletal muscles cells through the co-transfection of c-Myc and MyoD (also called MyoD1) genes at predetermined molar ratios (Miner, abstract and Fig 1, 2, 5 and 7). Miner teaches the importance of MyoD in relation to myc levels and how the myc to MyoD ratio (myc/MyoD) influences myogenesis as it pertains to skeletal muscle development (Miner, abstract and Fig 1). Miner teaches in Fig 1 that with very low myc/MyoD ratios, the number of myosin heavy chain (MHC) positive cells in differentiated skeletal muscle significantly increases. In contrast, when myc/MyoD ratios are high, MHC-positive cells are much lower. This data supports Miner’s prior teachings that emphasize a proper molar ratio (i.e. a low ratio) of myc/MyoD must be maintained for optimal myogenesis to occur. Therefore, although the myc family gene (in higher concentrations) downregulates MyoD, when fibroblasts with very low concentrations of myc are expressed with co-transfection of MyoD, skeletal muscle myogenesis can therefore be maximized as shown in Fig 1. Furthermore, Miner teaches transient co-transfection with MyoD concentrations which are held constant and varying amounts of the myc family gene. Various co-transfections involved mammalian expression vectors (pECE) which were used to transfect NIH 3T3 cells (murine fibroblast cells). Therefore, the somatic cells (fibroblasts) were physically contacted via viral vector transfection, thereby incorporating a combination of MyoD and Myc family expression products into mammalian fibroblast cells. Furthermore, the language of claim 13 describing an increase in the efficiency of generating skeletal muscle cells when compared to the case wherein MyoD is introduced alone is considered a functional limitation that does not carry patentable weight, see MPEP 2173.05(g). This analysis is further applied to claims 14, 17 and 19 which depend from claim 13. Accordingly, claims 1-2, 9, 11, 13-14, 17 and 19 are anticipated by the disclosure of Miner. 
Response to Traversal
Applicant traverses the instant rejection by arguing that Miner does not teach or suggest that c-myc increases the efficiency of induction of differentiation of a somatic cell into a skeletal muscle cell. Applicant points to Fig 1 of Miner to show that c-myc reduces the effect of MyoD induced differentiation which is the opposite effect demonstrated by the instant application. Applicant points to Fig 4 of Miner to argue that the introduction of MyoD into cells induces expression of a marker of skeletal muscle cell, but introduction of c-myc with MyoD fails to activate expression of the marker. 
These arguments have been fully considered but are not found convincing. Firstly, it is noted that claims 1-2, 9 and 11 do not contain limitations requiring that c-myc increases the efficiency of inducing the differentiation of a somatic cell into a skeletal muscle cell. Claims 1-2, 9 and 11 only require that c-Myc and MyoD genes are co-transfected into fibroblasts for inducing their differentiation into skeletal muscle cells. Miner describes the differentiation of NIH 3T3 cells into skeletal muscles cells through the co-transfection of c-Myc and MyoD genes at predetermined molar ratios (Miner, abstract and Fig 1, 2, 5 and 7). Furthermore, claims 13-14, 17 and 19 describe an increase in the efficiency of generating skeletal muscle cells when compared to the case wherein MyoD is introduced alone. The increased efficiency is considered a functional outcome of c-Myc and MyoD co-transfection rather than a limitation which imparts a structural change on how the method is performed. The sample principle applies to whether the somatic cell is a fibroblast or a human cell.  Accordingly, these are considered functional limitations which do not carry patentable weight, see MPEP 2173.05(g). A claim term is considered functional when it recited a feature “by what it does rather than by what it is”. Therefore, Miner teaches all the claimed limitations of claims 1-2, 9, 11, 13-14, 17 and 19. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (supra) as applied to 1-2, 9, 11, 13-14, 17 and 19 above in further view of Tapscott et al. "MyoD1: a nuclear phosphoprotein requiring a Myc homology region to convert fibroblasts to myoblasts." Science 242.4877 (1988): 405-411 (hereinafter Tapscott, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed on July 27, 2020 with respect to claims 1-2, 4 and 9 and newly applied to claims 11, 12, 13-14, 16, 17, 19, 20 which were added on January 27, 2021. A reply to applicant’s arguments is found below.
A description of claims 1-2, 9, 11, 13-14, 17 and 19 can be found above. Claim 4 describes the method according to claim 1, wherein the MyoD family gene is MyoD1 gene and the Myc family gene is L-myc gene. Claim 12 describes the method according to claim 1, wherein the Myc family gene. Claim 16 describes the method according to claim 13, wherein the MyoD family gene is MyoD1 gene and the Myc family gene is L-myc gene. Claim 20 describes the method according to claim 13, wherein the Myc family.
Miner describes the differentiation of NIH 3T3 cells into skeletal muscles cells through the co-transfection of c-Myc and MyoD genes at predetermined molar ratios (Miner, abstract and Fig 1, 2, 5 and 
Tapscott investigates the site-directed deletional mutagenesis of the MyoD1 cDNA. Tapscott found that deletion of short regions which are similar to a conserved region in the c-MYC family of proteins eliminates the ability of the MyoD1 protein to initiate myogenesis but does not alter nuclear localization (Tapscott, abstract and intro para 2). Therefore, Tapscott expressly teaches that myc has to be present for MyoD to function properly during myogenesis of fibroblast cells. Tapscott also makes it clear that Myc family genes (c-myc, N-myc and L-myc) are highly conserved (Tapscott, intro para 3 and pg 409 para 1). Tapscott preforms transfection studies using 10T1/2 mouse fibroblast cells. Tapscott also compares expression amongst wild type variants and compares myogenic activity (Tapscott, Fig 5). 
It would have been obvious to one of ordinary skill in the art to co-transfect mammalian fibroblast cells with MyoD1 and L-myc myogenic regulatory genes for the efficient conversion of somatic fibroblast cells into skeletal muscle cells. Miner provides precedent for this by describing the differentiation of NIH 3T3 cells into skeletal muscles cells through the co-transfection of c-Myc and MyoD genes at predetermined molar ratios. Miner expressly states that the entire myc family of genes are expected to play a role in controlling the differentiation decisions in muscle cells, including nuclear localization, and the apparent effects of ectopic expression (Miner, intro para 4). Furthermore, Tapscott expressly states that that Myc family genes (c-myc, N-myc and L-myc) are highly conserved. Thus, one of ordinary skill would find it obvious to exchange c-myc for L-myc since there are very few Myc family genes (3 which are prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by arguing that the office must show all claimed elements in the collection of cited prior art in order to establish a prima facie case of obviousness. Applicant repeats previously discussed arguments that Miner does not teach or suggest that c-myc increases the efficiency of induction of differentiation of a somatic cell into a skeletal muscle cell. Applicant again points to Fig 1 of Miner to show that c-myc reduces the effect of MyoD induced differentiation which is the opposite effect demonstrated by the instant application. 
This argument has been fully considered but is not found convincing. Firstly, it is emphasized that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually, see MPEP 2145. As addressed previously, Miner describes the differentiation of 
Applicant points to claim 4 of the instant invention and argues that Tapscott does not cure the deficiencies of Miner and does not provide a predictable basis for the use of Myc to promote differentiation to skeletal muscles, especially in view of Miners reference to c-myc inhibiting differentiation. Applicant argues that any generic disclosure of myogenesis does not provide a predictable basis for inducing differentiation to obtain skeletal muscle cells. Applicant emphasizes that mere conclusory statements cannot support a legal conclusion of obviousness.  
This argument has been fully considered but is not found convincing. Tapscott investigates the site-directed deletional mutagenesis of the MyoD1 cDNA. Tapscott found that deletion of short regions which are similar to a conserved region in the c-MYC family of proteins eliminates the ability of the MyoD1 protein to initiate myogenesis but does not alter nuclear localization (Tapscott, abstract and intro para 2). Therefore, Tapscott expressly teaches that myc has to be present for MyoD to function properly during myogenesis of fibroblast cells. Regarding applicants arguments over a predictable basis for the use of Myc to promote differentiation to skeletal muscles, one of ordinary skill in the art would have been obvious to co-transfect mammalian fibroblast cells with MyoD1 and L-myc myogenic regulatory genes for the efficient conversion of somatic fibroblast cells into skeletal muscle cells. Miner provides precedent for this prima facie obvious to at the time the invention was made. 

Claims 1-3, 9-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (supra) as applied to 1-2, 9, 11, 13-14, 17 and 19 above in further view of Lattanzi et al. "High efficiency myogenic conversion of human fibroblasts by adenoviral vector-mediated MyoD gene transfer. An alternative strategy for ex vivo gene therapy of primary myopathies." The Journal of clinical investigation 101.10 (1998): 2119-2128 (hereinafter Lattanzi, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed on July 27, 2020 with respect to .
A description of claims 1-2, 9, 11, 13-14, 17 and 19 can be found above. Claim 3 describes the method according to claim 1, wherein the somatic cell is a somatic cell of human. Claim 10 describes the method according to claim 1, which is for the treatment of a disease based on defect, deficiency or loss of function of skeletal muscle. Claim 15 describes the method according to claim 13, wherein the somatic cell is a somatic cell of human. Claim 18 describes the method according to claim 13, which is for the treatment of a disease based on defect, deficiency or loss of function of skeletal muscle. 
Miner describes the differentiation of NIH 3T3 cells into skeletal muscles cells through the co-transfection of c-Myc and MyoD genes at predetermined molar ratios (Miner, abstract and Fig 1, 2, 5 and 7). Miner does not expressly describe human somatic cells or treatment procedures for diseases based on skeletal muscle deficiencies. 
Lattanzi describes methods for the efficient myogenesis of human fibroblast cells. Lattanzi describes the adenoviral transfection of human fetal dermal fibroblasts with MyoD for the myogenic conversion of primary human fibroblasts (Lattanzi, abstract). Lattanzi reported high transfection efficiencies as well as treatment protocols for myogenic related genetic disease (Lattanzi, Results para 1 and discussion).
It would have been obvious to one of ordinary skill in the art to co-transfect human somatic cells with MyoD1 and myc myogenic regulatory genes for the efficient conversion of human somatic fibroblast cells into skeletal muscle cells. Miner provides precedent for this by describing the differentiation of NIH 3T3 cells into skeletal muscles cells through the co-transfection of c-Myc and MyoD genes at predetermined molar ratios. Although Miner does not describe human somatic cells or suggest treatment procedures for diseases based on skeletal muscle deficiencies, one of ordinary skill would find it obvious to expand Miner’s methods to human fibroblast cells in view of Lattanzi. Lattanzi describes methods for prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by arguing that Miner teaches away from the instantly claimed method. Applicant repeats arguments against Miner which are addressed above. Applicant points to example 2 and Fig 5 of the instant specification to provide an example wherein providing a Myc family gene with a MyoD family gene significantly enhances expression of skeletal muscle cell-specific markers compared to results achieved with a MyoD family gene alone.  
	This argument has been fully considered but is not found convincing. The limitations of claim 13 which incorporate the results of applicant’s example 2 are written in a manner which do not carry patentable weight and are considered purely functional limitations, see MPEP 2173.05(g). Furthermore, applicant has not argued how Miner in view of Lattanzi would not have been obvious to one of ordinary skill in the art to co-transfect human somatic cells with MyoD1 and myc myogenic regulatory genes for the efficient conversion of human somatic fibroblast cells into skeletal muscle cells. It would have been a matter of combining known prior art elements according to known procedures to apply the vector transfection methods outlined by Miner to human fibroblast cells as described by Lattanzi. One would prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633